Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a drive assembly for a rail vehicle comprised of a motor, a wheel shaft, a vehicle wheel and an elastic coupling with an elastic device. The elastic coupling couples the motor directly to the wheel set shaft with the drive assembly is a transmissionless direct drive. 
The prior art made of reference, taken singularly or in combination, does not adequately show an elastic coupling configured to coupe the motor directly to the wheel set shaft or the rail wheel. The prior art made of reference shows a motor connected by elastic devices by way of a bearing or linkage and not directly to the desired components as claimed. The prior art also does not adequately show the combination of the elastic coupling as claimed and a direct drive motor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 22, 2022